_____________

                                    No. 96-3316EM
                                    _____________

United States of America,                *
                                         *
                   Appellee,             *    Appeal from the United States
                                         *    District Court for the Eastern
     v.                                  *    District of Missouri.
                                         *
Michael Watson,    *                            [UNPUBLISHED]
                                          *
                   Appellant.             *
                                    _____________

                       Submitted:   February 5, 1997

                            Filed: February 26, 1997
                                  _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.


     On appeal from his cocaine-related sentence, Michael Watson contends
he should have received an acceptance-of-responsibility reduction.             We
disagree.     Having reviewed the record, we conclude Watson's state arrest
for possessing cocaine while on bond awaiting sentencing in this case--
after removing an electrical monitoring device he was required to wear as
a condition of his release--provides ample justification for the district
court's decision to deny the reduction.         See U.S. Sentencing Guidelines
Manual § 3E1.1 cmt. note 1(b); United States v. Nguyen, 52 F.3d 192, 194
(8th Cir. 1995) (affirming denial of § 3E1.1 reduction when defendant
committed similar type of offense while on bond).           We affirm Watson's
sentence.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.